UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2010 Item 1. Report to Stockholders. ANNUAL REPORT Year Ended March 31, 2010 April 30, 2010 Dear Shareholders: The fiscal year ended March 31, 2010 was very good for the Perkins Discovery Fund and the stock market in general.The Fund finished the period with a return of 80.41% versus 83.11% for the Dow Jones Wilshire Micro-Cap, 62.76% for the Russell 2000, 56.87% for the NASDAQ Composite and 49.77% for the S&P 500.Micro-cap stocks were among the best performing during the period.It is typical for small and micro-cap stocks to lead during the beginning of a new bull market.During the March quarter, the Fund was up 12.39% versus 11.58% for the Dow Jones Wilshire Micro-Cap Index. At the Perkins Discovery Fund, we follow a bottom-up approach, using both fundamental and technical chart analysis to find new investment opportunities one by one and to monitor our current holdings.During the year, we acquired 21 new holdings and disposed of 17.As a result, the portfolio expanded from 35 holdings to 39.We started the period with 17.3% in cash and cash equivalents and ended with 10.2% as we initiated and added to holdings.Since we were in a good market and experiencing net inflows to the Fund, we believe this was appropriate. Our three best performing stocks for the fiscal year were Insignia Systems, Inc., Ebix, Inc., and Health Fitness Corp.Insignia Systems provides in-store advertising products, programs and services to retailers and consumer packaged goods manufacturers.Although Insignia’s business was down in the first half of 2009, its second half results were strong.We will continue to hold Insignia but did trim back our position during the last quarter as the shares were up in anticipation of a possible settlement in a legal action Insignia has against News America Marketing.Ebix provides internet-based software applications, exchanges and related services to the insurance industry.We initially purchased the holding over four years ago as the earnings were steadily improving and the stock was moving up out of a multi-year consolidation.We plan to hold this company as long as the positive fundamental and technical trends continue, although we did trim back our position during the year.Health Fitness Corp., a provider of employee health improvement services to Fortune 500 companies, was bought out during the last quarter via a tender offer by Trustmark Mutual Holding Company at a 22% premium to market. The Fund’s three biggest losers were Matrixx Initiatives, Inc., Procera Networks, Inc. and Novatel Wireless, Inc.Matrixx Initiatives markets over-the-counter cold relief and antacid products under the Zicam, Nasal Comfort and XID brands.We purchased Matrixx in 2006 and 2007 as the products were gaining market share resulting in growing revenues and earnings.Unfortunately, Matrixx recalled its nasal Zicam products, which accounted for approximately 40% of revenues, after an FDA warning that it could cause loss of smell, and we sold our position.Procera Networks manufactures network traffic identification, control and service management equipment.We purchased our Procera holding last spring and early summer in anticipation of improving revenues and earnings, which failed to materialize causing the chart pattern to break down and we sold our position last fall.Novatel Wireless designs and develops wireless broadband access solutions based on 3G and 4G wireless technologies.We purchased Novatel in anticipation of growth in its MiFi wireless 1 hotspot product, but ended up selling the holding after management projected for fourth quarter revenues to be below consensus. The table below shows the Fund’s performance for various periods ended March 31, 2010. Perkins Dow Jones Russell NASDAQ S&P Annualized Discovery Wilshire Composite Total Return Fund Micro-Cap Index Index Index Index Since 4-9-98 Inception 11.73% 7.12% 4.28% 2.33% 2.20% Ten Year 2.26% 5.03% 3.68% -6.25% -0.65% Five Year 5.84% 0.99% 3.36% 3.70% 1.92% Three Year -4.90% -6.56% -3.99% -0.33% -4.17% One Year 80.41% 83.11% 62.76% 56.87% 49.77% Gross Expense Ratio: 2.95% The Fund’s performance by calendar year is shown in the table below. Perkins Dow Jones Russell NASDAQ S&P Discovery Wilshire Composite Calendar Period Fund Micro-Cap Index Index Index Index 1998 (Partial Year) 9.67% -16.28% -11.36% 21.34% 12.84% 67.54% 40.68% 21.26% 85.58% 21.03% 7.61% -18.08% -3.02% -39.29% -9.15% 17.76% 24.82% 2.49% -21.05% -11.91% -31.18% -8.54% -20.48% -31.53% -22.18% 67.87% 84.03% 47.25% 50.01% 28.62% 22.55% 15.87% 18.33% 8.59% 10.92% 1.13% 0.99% 4.55% 1.37% 4.88% 20.46% 16.02% 18.37% 9.52% 15.80% 4.31% -8.52% -1.57% 9.81% 5.49% -51.52% -44.98% -33.79% -40.54% -37.00% 65.26% 47.59% 27.17% 43.89% 26.46% 2010 (YTD to 3/31/10) 12.39% 11.58% 8.85% 5.68% 5.39% Annualized (Inception to 3/31/10) 11.73% 7.12% 4.28% 2.33% 2.20% Please note that performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 800-366-8361. The Fund imposes a 1.00% redemption fee on shares held less than 90 days.Performance data does not reflect the redemption fee.If it had, total return would be reduced. We have been in a strong market for just over a year now. The March 2009 bottom came approximately 15 months after the beginning of the recession in December of 2007 as declared by the National Bureau of Economic Research (“NBER”).Although the NBER has not yet declared the end of the recession, based on positive GDP growth in the third and fourth quarters of 2009, we believe it most likely ended this past summer or fall.After the advance we have seen in the market since the March 2009 lows, we would expect a market correction at some point here, possibly followed by a continued advance. 2 We cannot control the action of the market; however, we will continue to choose stocks that we believe can do well over the long term using our same bottom-up selection process of looking for small companies that are benefiting from positive change.And, of course, we continue to monitor our holdings.Some of these will reach levels where they will be sold, even though they may continue to be good companies.Others will not work out in the way we anticipated and will be candidates to be sold.Both will be replaced with new ideas, as part of an ongoing process.We believe the Discovery Fund is well positioned in micro-cap growth stocks that hold significant promise for the future. Thank you for your continued support. Sincerely, Richard W. Perkins, C.F.A. Daniel S. Perkins, C.F.A. President Executive Vice President Opinions expressed above are those of Richard W. Perkins or Daniel S. Perkins and are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Small company investing involves additional risks such as limited liquidity and greater volatility. The Fund invests in micro-cap and early stage companies which tend to be more volatile and somewhat more speculative than investments in more established companies. As a result, investors considering an investment in the Fund should consider their ability to withstand the volatility of the Fund’s net asset value associated with the risks of the portfolio. The S&P 500 Index is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general; the Russell 2000 Index consists of the smallest 2,000 companies in a group of 3,000 U.S. companies in the Russell 3000 Index, as ranked by market capitalization; and the NASDAQ Composite Index is a market capitalization-weighted index that is designed to represent the performance of the National Market System, which includes over 5,000 stocks traded only over-the-counter and not on an exchange.The Dow Jones Wilshire Micro-Cap Index is formed by taking the 2,500 smallest companies, as measured by Market Capitalization of the Dow Jones Wilshire 5000 Index. One cannot invest directly in an index.Please refer to the schedule of investments for more information regarding Fund holdings.Fund holdings are subject to change and are not recommendations to buy or sell any security. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Must be preceded or accompanied by a prospectus.Please read it carefully before investing. The Fund is distributed by Quasar Distributors, LLC.(05/10) 3 The Perkins Discovery Fund SECTOR ALLOCATION (PERCENTAGE OF NET ASSETS) as of March 31, 2010 (Unaudited) *Cash equivalents and liabilities in excess of other assets. EXPENSE EXAMPLE For the Six Months Ended March 31, 2010 (Unaudited) As a shareholder of the Perkins Discovery Fund (“the Fund”), you incur two types of costs: (1) transaction costs, including redemptions fees and (2) ongoing costs, including investment advisory fees; distribution and/or service fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/01/09 – 3/31/10). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently, the Fund’s transfer agent charges a $15.00 fee.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem your shares less than 90 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These 4 The Perkins Discovery Fund EXPENSE EXAMPLE For the Six Months Ended March 31, 2010 (Unaudited) (Continued) expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Account During the Period Value 10/1/09 Value 3/31/10 10/1/09 – 3/31/10* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six month period of 2.00% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). 5 The Perkins Discovery Fund Value of $10,000 vs S&P 500 Index, Russell 2000 Index and Dow Jones Wilshire Micro-Cap Index Average Annual Total Return Period Ending March 31, 2010 1 Year 80.41% 5 Year 5.84% 10 Year 2.26% This chart illustrates the performance of a hypothetical $10,000 investment made on March 31, 2000 and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted. As of 3/31/10 the Russell 2000 Index returned 62.76%, 3.36%, 3.68% for the one-year, five-year and ten-year periods, respectively. As of 3/31/10 theS&P 500 Index returned 49.77%, 1.92%, (0.65)% for the one-year, five-year and ten-year periods, respectively. As of 3/31/10 the Dow Jones Wilshire Micro-Cap Index returned 83.11%, 0.99%, 5.03% for the one-year, five-year and ten-year periods, respectively. 6 The Perkins Discovery Fund SCHEDULE OF INVESTMENTS at March 31, 2010 Shares Value COMMON STOCKS: 90.7% Capital Markets: 0.4% Swordfish Financial, Inc.* $ Diversified Financial Services: 1.7% Life Partners Holdings, Inc. Diversified Telecommunication Services: 0.6% Broadcast International, Inc.* Electronic Equipment & Instruments: 2.6% ADDvantage Technologies Group, Inc.* Wireless Ronin Technologies, Inc.* Food Products: 4.6% Diamond Foods, Inc. The Inventure Group, Inc.* Health Care Equipment & Supplies: 6.4% CardioGenesis Corp.* Cardiovascular Systems, Inc.* Span-America Medical Systems, Inc. Uroplasty, Inc.* Health Care Providers & Services: 13.6% iCAD, Inc.* IntegraMed America, Inc.* MEDTOX Scientific, Inc.* Metropolitan Health Networks, Inc. * U.S. Physical Therapy, Inc.* Virtual Radiologic Corp.* Healthcare Products: 1.1% EDAP TMS S.A. - ADR* Hotels, Restaurants & Leisure: 4.1% California Pizza Kitchen, Inc.* Famous Dave’s of America, Inc.* Granite City Food & Brewery Ltd.* Lakes Entertainment, Inc.* Internet & Catalog Retail: 2.7% U.S. Auto Parts Network, Inc.* IT Services: 4.1% Computer Task Group, Inc.* Leisure Equipment & Products: 1.9% Summer Infant, Inc.* Media: 16.3% Insignia Systems, Inc.* Oil & Gas: 3.6% Abraxas Petroleum Corp.* USEC, Inc.* Paper & Forest Products: 4.3% Verso Paper Corp.* Pharmaceuticals: 1.9% Heska Corp.* Oculus Innovative Sciences, Inc.* Professional Services: 1.1% RCM Technologies, Inc.* Semiconductors & Semiconductor Equipment: 6.2% Advanced Analogic Technologies, Inc.* The accompanying notes are an integral part of these financial statements. 7 The Perkins Discovery Fund SCHEDULE OF INVESTMENTS at March 31, 2010 (Continued) Shares Value COMMON STOCKS: 90.7% (Continued) Semiconductors & Semiconductor Equipment: 6.2% (Continued) Conexant Systems, Inc.* $ Mattson Technology, Inc.* Software: 11.8% Ebix, Inc.* ePlus, Inc.* NetScout Systems, Inc.* Specialty Retail: 1.7% Appliance Recycling Centers of America, Inc.* TOTAL COMMON STOCKS (Cost $10,615,686) Principal Amount SHORT-TERM INVESTMENTS: 10.2% Money Market Funds: 10.2% AIM Liquid Assets Portfolio - Institutional Class, 0.114%^ AIM Short-Term Prime Portfolio - Institutional Class, 0.091%^ Fidelity Money Market Portfolio - Select Class,0.146%^ TOTAL SHORT-TERM INVESTMENTS (Cost $1,444,222) TOTAL INVESTMENTS IN SECURITIES: 100.9% (Cost $12,059,908) Liabilities in Excess of Other Assets: (0.9)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR American Depository Receipt ^ 7-day yield. The accompanying notes are an integral part of these financial statements. 8 The Perkins Discovery Fund STATEMENT OF ASSETS AND LIABILITIES at March 31, 2010 ASSETS Investments in securities, at value (cost $12,059,908) (Note 2) $ Receivables: Fund shares sold Interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Investment advisory fees, net Administration fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share ($14,088,756 / 590,809 shares outstanding; unlimited shares authorized without par value) $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 9 The Perkins Discovery Fund STATEMENT OF OPERATIONS For the Year Ended March 31, 2010 INVgESTMENT INCOME Dividends $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Transfer agent fees Administration fees Distribution fees Registration fees Fund accounting fees Audit fees Reports to shareholders Miscellaneous expenses Chief Compliance Officer fees Trustee fees Custody fees Legal fees Insurance expense Total expenses Less: fees waived ) Net expenses Net investment loss ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized loss on investments ) Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 10 The Perkins Discovery Fund STATEMENT OF CHANGES IN NET ASSETS Year Ended Year Ended March 31, 2010 March 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized loss on investments ) ) Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net realized gain — ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a) (b) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of year End of year $ $ (a)Summary of capital share transactions is as follows: Year Ended Year Ended March 31, 2010 March 31, 2009 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net increase (decrease) $ ) $ ) (b)Net of redemption fees of $9,819 and $577, respectively. The accompanying notes are an integral part of these financial statements. 11 The Perkins Discovery Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each year Year Ended March 31, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS: Net investment loss ) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net realized gain — ) Paid-in capital from redemption fees (Note 2) * * Net asset value, end of year $ Total return % )% )% % % RATIOS/SUPPLEMENTAL DATA: Net assets, end of year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed % After fees waived and expenses absorbed % RATIO OF NET INVESTMENT LOSS TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed )% )% )% )% )% After fees waived and expenses absorbed )% )% )% )% )% Portfolio turnover rate 39
